                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   EMILY FISHMAN, individually and on behalf of
                                                                              all others similarly situated, and SUSAN FARIA,
                                                                         10   individually and on behalf of all others similarly           No. C 17-05351 WHA
                                                                              situated,
                                                                         11
United States District Court




                                                                                             Plaintiffs,                                   ORDER DENYING REQUEST
                                                                                                                                           FOR ENTRY OF DEFAULT
                               For the Northern District of California




                                                                         12     v.
                                                                         13   TIGER NATURAL GAS, INC., an Oklahoma
                                                                         14   corporation, COMMUNITY GAS CENTER,
                                                                              INC., a Colorado corporation, and DOES 2–100,
                                                                         15                  Defendants.
                                                                         16                                                    /

                                                                         17          Plaintiffs filed a second amended class action complaint on November 17, 2017. At the
                                                                         18   hearing on defendant Tiger’s motion to dismiss that complaint on February 22, 2018, the Court
                                                                         19   directed Tiger to disclose to plaintiffs any contact information Tiger had for defendant
                                                                         20   Community Gas Center, who plaintiffs had yet to serve. In accordance with that order, Tiger
                                                                         21   wrote to plaintiffs, explained their understanding that CGC was represented by counsel, and
                                                                         22   provided contact information for Attorney Eric Allen (Dkt. Nos. 29, 171-1).
                                                                         23          According to the declaration of plaintiffs’ counsel Daniel Balsam, after receiving
                                                                         24   Attorney Allen’s contact information he “confirmed” via a telephone call that “[Eric Allen’s]
                                                                         25   office was authorized to accept service of process.” Attorney Balsam wrote the following
                                                                         26   email to Attorney Allen that same day:
                                                                         27
                                                                         28
                                                                          1                   As you probably know, I represent plaintiffs in the Fishman v.
                                                                                              Tiger Natural Gas Inc. class action currently pending in the
                                                                          2                   Northern District of California. I tried calling a few minutes ago to
                                                                                              introduce myself, but Chris told me you’re out until next week.
                                                                          3                   Chris said I could send the operative second amended complaint
                                                                                              your way for service, but it’ll probably be a couple days before I
                                                                          4                   can get a new summons, so you’ll probably be back by the time
                                                                                              it’s actually served. There may be a third amended complaint
                                                                          5                   coming, but that depends on how the judge rules after today’s
                                                                                              hearing on Tiger’s Motion to Dismiss and Motion to Strike.
                                                                          6
                                                                              As far as the record reflects, Attorney Allen never responded to this email (Dkt. No. 171-1).
                                                                          7
                                                                                     On August 14, plaintiffs requested that the Clerk enter default against CGC and
                                                                          8
                                                                              purported to have served CGC through Attorney Allen. On August 21, the Clerk declined
                                                                          9
                                                                              plaintiffs’ request for default on the ground that Attorney Allen was not a registered agent for
                                                                         10
                                                                              service as to CGC. Plaintiffs filed the instant request for default that same day, stating that
                                                                         11
United States District Court




                                                                              Attorney Allen was authorized to accept service on CGC’s behalf. On October 23, subsequent
                               For the Northern District of California




                                                                         12
                                                                              to plaintiffs’ filing of the instant request for default, plaintiffs deposed defendant John Dyet,
                                                                         13
                                                                              the owner of CGC. During that deposition, Dyet stated that he never authorized anyone to
                                                                         14
                                                                              accept service on CGC’s behalf (Dkt. Nos. 166, 170, 171, 218-8).
                                                                         15
                                                                                     Proper service of process must be demonstrated before a default may be entered against
                                                                         16
                                                                              a defendant. Martinez v. Aero Caribbean, No. C 11-03194 WHA, 2014 WL 309589, at *2
                                                                         17
                                                                              (N.D. Cal. Jan. 28, 2014). Plaintiffs move for default on the theory that they have properly
                                                                         18
                                                                              served CGC yet CGC has failed to appear in this action or otherwise respond to the complaint.
                                                                         19
                                                                              Among other methods, FRCP 4 provides that service may be accomplished by following state
                                                                         20
                                                                              law for serving a summons or delivering a copy of the summons and complaint to an agent
                                                                         21
                                                                              authorized by appointment or law to receive service of process. FRCP 4(e)(1), (e)(2)(C). The
                                                                         22
                                                                              issue thus becomes whether service was proper.
                                                                         23
                                                                                     According to a proof of service dated March 7, 2018, plaintiffs purport to have served
                                                                         24
                                                                              CGC by serving the summons and complaint on Attorney Allen. Plaintiffs acknowledge that
                                                                         25
                                                                              Attorney Allen is not CGC’s registered agent, but argue that he “stated that he was authorized
                                                                         26
                                                                              to accept service of process.” This assertion is not supported by the record. At most, it
                                                                         27
                                                                              appears that an unknown individual named Chris (who appears to work at the same office as
                                                                         28
                                                                              Attorney Allen) said that Attorney Balsam “could send the operative second amended

                                                                                                                                2
                                                                          1   complaint [Attorney Allen’s] way for service.” Even if someone did tell Attorney Balsam that
                                                                          2   Attorney Allen would accept service on behalf of CGC, such facts do not demonstrate that
                                                                          3   CGC authorized Attorney Allen to accept service of the summons and complaint in this action.
                                                                          4   This is especially true in light of Dyet’s recent deposition testimony that he never authorized
                                                                          5   anyone to accept service on CGC’s behalf. For the reasons stated above, plaintiffs’ motion for
                                                                          6   entry of default is DENIED.
                                                                          7
                                                                          8          IT IS SO ORDERED.
                                                                          9
                                                                         10   Dated: November 4, 2018.
                                                                                                                              WILLIAM ALSUP
                                                                         11                                                   UNITED STATES DISTRICT JUDGE
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              3
